Case: 14-5151   Document: 12     Page: 1   Filed: 11/04/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                MATTHEW J. NASUTI,
                  Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5151
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:14-cv-00398-EJD, Judge Edward J.
 Damich.
                ______________________

                     ON MOTION
                 ______________________

    Before LOURIE, MOORE, and REYNA, Circuit Judges.
 PER CURIAM.
                        ORDER
     Matthew J. Nasuti appeals from the judgment of the
 United States Court of Federal Claims (“Claims Court”)
 that dismissed his complaint for failure to state a claim
 upon which the court could grant relief. Because we find
Case: 14-5151    Document: 12     Page: 2   Filed: 11/04/2014



 2                                             NASUTI   v. US



 that determination was clearly correct, we grant the
 Government’s motion to summarily affirm.
                       BACKGROUND
      The False Claims Act (“FCA”), 31 U.S.C. § 3729-33,
 prohibits submitting false or fraudulent claims for pay-
 ment to the United States, § 3729(a), and authorizes qui
 tam suits, in which private parties bring civil actions in
 the Government’s name, § 3730(b)(1). After a relator
 initiates suit, the government may, notwithstanding the
 objection of the relator, seek dismissal after a hearing.
 § 3730(c)(2)(A).
     In July 2010, Nasuti, a member of the New York state
 bar, brought a qui tam action in the federal district court
 in Massachusetts. The Government elected not to inter-
 vene and, along with the other defendants in the case,
 moved for dismissal. On March 27, 2014, concluding, in
 relevant part, that an individual who was not a member
 of the state bar and had not sought or received pro hace
 vice admission could not maintain a qui tam suit, the
 district court granted those motions. *
     On May 9, 2014, Nasuti filed the underlying com-
 plaint at the Claims Court, alleging a breach of contract
 and effective taking of his property interest by the Gov-
 ernment in the FCA suit. The complaint asserts in perti-
 nent part that the Government breached its obligations of
 good faith and fair dealing by undermining and interfer-
 ing with his prosecution of the FCA action, and seeks $2.6
 million in damages—the amount he sought for himself in
 his FCA complaint.


     * Nasuti’s appeal from the district court’s dismissal
 ruling is currently on appeal before the United States
 Court of Appeals for the First Circuit. See Notice of
 Appeal, Nasuti v. Savage Farms, Inc., No. 14-1362 (1st
 Cir. Apr. 10, 2014).
Case: 14-5151      Document: 12   Page: 3   Filed: 11/04/2014



  NASUTI   v. US                                         3



     On July 31, 2014, the Government moved to dismiss
 the complaint for lack of subject matter jurisdiction and
 for failure to state a claim upon which the court could
 grant relief. The Government argued that Nasuti alleged
 a purported implied-in-law contract that was beyond the
 scope of the court’s limited jurisdiction. It also asserted
 Mr. Nasuti had no legally cognizable property interest in
 the qui tam action.
     On September 4, 2014, the Claims Court granted the
 Government’s motion. Nasuti v. United States, No. 14-
 398C (Fed. Cl. Sept. 4, 2014), ECF No. 10. The court
 concluded that the FCA did not create a contract that fell
 within the scope of Tucker Act jurisdiction. The court also
 concluded that, because the Government alone owned the
 qui tam claim, no taking occurred when the district court
 dismissed Nasuti’s FCA claim. This appeal followed.
                         DISCUSSION
      We review de novo a decision to dismiss a complaint
 for failure to state a claim. Kam-Almaz v. United States,
 682 F.3d 1364, 1368 (Fed. Cir. 2012). To avoid dismissal,
 a complaint must allege facts “plausibly suggesting (not
 merely consistent with)” a showing of entitlement to
 relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557
 (2007). On a motion for summary disposition, we affirm
 when “no substantial question regarding the outcome of
 the appeal exists.” Joshua v. United States, 17 F.3d 378,
 380 (Fed. Cir. 1994). Applying those standards, we grant
 the Government’s motion.
     LeBlanc v. United States, 50 F.3d 1025 (Fed. Cir.
 1995) points the way toward a straightforward resolution
 of this appeal. There, after the appellant’s qui tam action
 was dismissed on the pleadings, he brought suit at the
 Claims Court, seeking a portion of an alleged settlement.
 Id. at 1027. The Claims Court, finding that it lacked
 jurisdiction under the Tucker Act, dismissed the com-
 plaint. Id. We affirmed, because the FCA could not
Case: 14-5151       Document: 12   Page: 4     Filed: 11/04/2014



 4                                               NASUTI   v. US



 create “a substantive right to receive a portion of the
 proceeds” when “the district court found and the First
 Circuit confirmed, that [the appellant] was not a proper
 relator[.]” Id. at 1030.
      LeBlanc makes clear that Nasuti’s complaint fails to
 allege a plausible theory of relief. As explained in Le-
 Blanc, for a plaintiff like Nasuti to recover, the Claims
 Court would be required to determine that he had a valid
 qui tam claim. See id. at 1031 (“[T]o prove that he was
 injured . . . would require the court to determine that
 [plaintiff] had a valid qui tam suit under the False Claims
 Act.”). Because Nasuti did not receive a favorable judg-
 ment on the validity of his FCA claim, and because the
 Claims Court “has no authority to make [such] determi-
 nation,” id., Nasuti cannot prevail on his Tucker Act
 claims.
     That holds true even in light of Nasuti’s allegations
 that the Government improperly interfered with his right
 to bring the qui tam claim. As we explained in rejecting
 this argument in LeBlanc, “these are tort claims, over
 which the Court of Federal Claims has no jurisdiction.”
 Id. at 1030. We have likewise explained, albeit in an
 unpublished opinion, that the filing of a qui tam action
 does not give rise to any contractual obligation of good
 faith and fair dealing enforceable under the Tucker Act.
 Wood v. United States, 122 Fed. Appx. 989, 991 (Fed. Cir.
 2004).
     Accordingly,
     IT IS ORDERED THAT:
     (1) The motion is granted. The judgment of the Court
 of Federal Claims is affirmed.
     (2) Each side shall bear its own costs.
     (3) All pending motions are denied as moot.
Case: 14-5151      Document: 12   Page: 5   Filed: 11/04/2014



  NASUTI   v. US                                            5



                                    FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court
 s19